PER CURIAM:
Barre C. Dumas, appointed counsel for Ervin Bernard Earl, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED and Earl’s convictions are AFFIRMED. We note, however, that the judgment and the order memorializing the jury’s verdict incorrectly substitute 18 U.S.C. § 1853 for 18 U.S.C. § 1513. Therefore, we VACATE and REMAND with instructions that the district court correct the judgment and the order memorializing the jury’s verdict by replacing 18 U.S.C. § 1853 with 18 U.S.C. § 1513.